Citation Nr: 1128986	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  04-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from October 1959 to October 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2010, the Board remanded the appellant's claim.  The requested development has been completed and the claim is ready for appellate review.  


FINDING OF FACT

1.  The appellant did not engage in combat with the enemy, and his claimed posttraumatic stress disorder (PTSD) stressors do not involve combat.

2.  There is no credible evidence corroborating any of the appellant's alleged inservice stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2002 pre-rating letter, and May 2004 and January 2005 post-rating letters, the RO notified the appellant of the evidence needed to substantiate his claim.  That letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a March 2006 letter.  Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  However, the timing deficiency was cured by readjudication of the claims in November 2009 and May 2011 supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the appellant's service treatment records, service personnel records, and all of the identified post-service private and VA treatment records.  Moreover, the RO made multiple requests to the National Personnel Records Center (NPRC) to confirm the appellant's claimed stressors.  Indeed, in February 2009 the RO made a request for corroboration of the claimed stressors.  In a United States Armed Services Center for Research of Unit Records (USACRUR, currently the Joint Services Records Research Center) reply of 2009, it was noted that after an extensive search, they were unable to locate unit records submitted by the 1st Airborne Battle Group, 505th Infantry, for the calendar year 1961.  But that according to the center of Military History (CMH), the 1st Airborne Battle Group, 505th Infantry was assigned to the 8th Infantry Division in Germany from January 15, 1959 to March 13, 1969.  It was noted they did not maintain Morning Reports and the same should be searched for.  In April 2010, a request to NPRC was made for Morning Reports from October 1, 1961 to November 1, 1961 containing remarks while the unit served with 8th INF DIV in Germany.  In May 2010, NPRC replied that the allegation had been investigated and that no remarks were located on the incident or individual.  There is no indication that additional records exist that have not been associated with the claims file.  A formal finding of unavailability was made in June 2010 and again August 2010.  The Board finds that the RO has fulfilled its duty to assist the appellant in obtaining evidence in support of the claim.  

A VA examination was provided in January 2004 but no PTSD diagnosis was made.  That examination was adequate in that it considered the appellant's medical history, review of the claim file, an examination of the appellant, and an opinion with full rationale.  Since the January 2004 VA examination, a PTSD diagnosis was made.  However, a VA examination has not been provided regarding the etiology of the claimed PTSD.  In this regard, the Board notes that the Federal Circuit has rejected the proposition that "medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any psychiatric complaints or related treatment.  Moreover, stressor events which the appellant has claimed are the cause of his PTSD cannot be confirmed to have occurred.  For these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon. 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Leal Criteria and Analysis

The appellant is appealing the denial of service connection for PTSD which he claims is due to alleged experiences during active duty.  Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. § 1131.  To establish a right to compensation for a present disability, a veteran must show: the existence of a present disability, an inservice incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the last of which being the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes initially that, although the appellant did not serve during a period of war and as such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).  Moreover, the appellant's lay testimony alone will not be enough to establish the occurrence of the alleged stressors.

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the appellant's psychiatric health.  A separation physical of September 1962 noted the appellant to be psychiatrically normal.  

Subsequent to service, private treatment records of May 1985 note a diagnosis of depression.  September 2003 VA outpatient treatment records note that the appellant reported he was stationed at the Berlin Wall in Germany but had no military trauma that he could tell the physician about.  

The appellant was afforded a VA examination in January 2004.  At the time, he reported that his first contact with any type of mental health was in 1978.  He stated it stemmed from work-related problems.  He was started on medication at the time and he has been on medication since then.  He reported that his most traumatic experience from service was when he was stationed in Germany near the Berlin area.  He noted that at the time they were taking down the Berlin Wall and there was some fear that with the people coming across the wall, hostilities could happen.  The unit he was involved with was "locked and loaded."  He stated he was scared that if anything did happen, they would quickly be overtaken and killed.  He stated that it was a very fearful time and he was quite fearful during those episodes.  After a psychiatric evaluation, the examiner diagnosed the appellant with depression not otherwise specified and found that his overall symptoms were not seen as sufficient to meet the criteria for PTSD.  The examiner found that while he did seem to have perceived as traumatic occurrences when he was near Berlin during the fall of the Berlin Wall, his overall symptoms were not seen as sufficient to meet the criteria for PTSD.  [The Board notes that there appears to be an error in the VA examination worksheet, either on the part of the Veteran, or on the part of the examiner's transcription, as the Berlin Wall was built beginning in 1961 and not taken down until the 1990s.]

In a July 2002 report from a private psychiatrist, Dr. J.M., stated that the appellant reported having had a very stressful assignment in Germany.  He stated the appellant reported he was exposed to extremely stressful situations which led him to become nervous and anxious.  He noted the appellant reported being depressed since 1974.  After a psychiatric evaluation, he diagnosed the appellant with major depressive disorder.  

VA outpatient treatment records of April 2004 note a diagnosis of major depressive disorder and rule out PTSD.  

In a letter of October 2005, D.R., a social worker who had been treating the appellant since 1979 stated that he was familiar with the appellant's history and psychological functioning.  He noted the appellant had been diagnosed with PTSD.  He further noted there are two aspects of the appellant's service that relate to his PTSD.  One was that he was constantly preparing for life or death situations.  He noted the appellant reported being in Germany in 1961 when the Berlin Wall went up and his unit was put in a hangar with live ammunition and was prepared to deploy the next day.  A number of soldiers went absent without leave and the next day his paratrooper unit jumped.  He noted the simulated war games designed to prepare soldiers for combat were quite real to the appellant.  These situations, including jumping out of planes, felt life-threatening to the appellant.  The other aspect was being let go from his civilian job.  

In a December 2006 statement, the appellant focused on his experiences in Germany.  He stated that while in Germany in 1961 he was sent to the border in Berlin where he saw some fellow soldiers being shot and he was told to hold the bandage to the wounded person's leg.  He stated he was scared wondering when would be his turn.  He stated he was told not to say anything about it.  

In February 2009 the RO sent a request to the NPRC to corroborate whether the appellant was assigned to the 1st Airborne Battle Group, 505th Infantry at Frankfurt, Germany from June 27, 1961 to October 12, 1962 with an military occupational specialty of Armorer, and whether in October 1961 near the German border there were soldiers and Germans being shot and killed or wounded.  

The February 2009 USACRUR response stated that after extensive research, they were unable to locate unit records submitted by the 1st Airborne Battle Group, 505th Infantry, for the calendar year 1961.  However, after coordinated efforts with the Center for Military History, USACRUR was able to report that the 1st Airborne Battle Group, 505th Infantry was assigned to the 8th Infantry Division in Germany form January 15, 1959 until March 31, 1963.  

In a March 2009 statement, the appellant noted his stressor was seeing people get shot and being shot at.  In August 2009, the RO submitted a Formal Finding of Lack of Information required to corroborate stressors associated with a claim for service connection for PTSD.  VA outpatient treatment records of October 2008 note a diagnosis of PTSD, chronic.  

In April 2010, the RO submitted a request to the NPRC for Morning Reports of the 1st Airborne Battle Group, 505th Infantry from October 1, 1961 to November 1, 1961 containing remarks regarding while servicing with the 8th Infantry Division in Germany.  In May 2010, the NPRC replied that there were no remarks on the incident or individual.  In June 2010 the RO issued a Formal Finding of Unavailability noting that all procedures to obtain morning Reports had been followed.  

In a letter of July 2010, the appellant stated that Morning Reports would never be found because he was not with his official company, Company C, 1st Airborne Battle Group, 505th Infantry, 8th Airborne.  He stated that when everything ended, he was told not to mention it to anyone.  He stated he got a three day pass which he was enclosing.  No copy of a three day pass was enclosed.  In August 2010, the RO issued a Formal Finding of Unavailability noting all efforts to corroborate the claimed stressor that on the German border the appellant was shot at and a couple of fellow soldiers were injured by gunfire.  

38 C.F.R. § 3.404(f) requires credible supporting evidence that the claimed in-service stressor occurred.  The RO attempted corroboration of the claimed stressors through the NPRC, but no records corroborating the events were located.  The RO further attempted to obtain additional information from the appellant, but he has restated the same events and facts.  

In considering the lay and medical evidence as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, symptoms of a psychiatric disorder are capable of lay observation and thus the appellant's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records do not reflect in-service complaints referable to any psychiatric disorder, and in fact the separation examination stated that the appellant was psychiatrically normal.  The appellant has reported that he first sought treatment for depressive symptoms in early 1974, but has stated that was related to problems associated with his civilian work.

The Board finds that the appellant's reports of in-service stressor events and post-service symptoms are filled with inconsistencies.  Of particular interest is that the appellant has reported the events in Germany in 1961 as real events and at other times as training exercises.  At the VA examination of 2004, the appellant stated he was in fear that people coming across the border in Berlin would become violent and hostilities would occur.  Interestingly, the appellant did not report being shot at or seeing anyone being shot.  Similarly, the October 2005 letter from the appellant's treating social worker of 15 years, noted that the appellant had consistently reported feeling stressed from being placed in situations where he was preparing for life or death situations.  He described several training exercises which seemed quite real to the appellant.  Once again, and significantly, nowhere does the letter state that the appellant reported any incidents where he was shot at or saw others being shot.  It was not until the stressor statement of December 2006 that the appellant reported that he witnessed fellow soldiers and Germans being shot at and killed or wounded.  

The appellant's primary alleged stressor events have been considered, but none can be verified, and the evidence does not reflect that these are credible assertions of actual events.  Of particular significant is the change in the appellant's alleged stressor during the course of his claim.  While initially reporting training exercises and the stresses involved with the same, years later he alleged actually being shot at and seeing others being shot.  The Board finds the inconsistencies regarding the appellant's reported in-service stressor events, combined with a lack of confirmatory evidence following an extensive search by federal agencies and departments, to be indications that the appellant is a poor historian, and his lay reports of in-service events are unreliable.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  To that end, diagnoses indicating PTSD are of limited probative value insofar as they are based on those unverified stressors.  While the Board recognizes, in particular, that D.R., has associated PTSD with service in his letter of October 2005, his diagnosis must be considered in the context of the fact that it is based on the poor historical recounting of in-service events given by the Veteran.

Of far more probative value is the lack of government records, after the exhaustive search detailed above, confirming any of the alleged in-service stressor events combined with the opinion of the 2004 examiner who found that the appellant reported symptoms were inconsistent with a diagnosis of PTSD.  

The Board is aware of the recent amendments to the regulations regarding stressors and PTSD.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, and is thus applicable in the present case.  

However, the newly enacted amendment does not aid the appellant's claim.  Indeed, while the claimed stressors may involve situations where the appellant was in fear of his well being and that of others, as noted, the Board has found that the appellant's accounts and allegations are unreliable, therefore, his lay statements are not sufficient to establish the claimed stressors.  Moreover, the Board notes that the only evidence relating the diagnosis to PTSD is the letter of October 2005 from D.R., the appellant's treating social worker.  However, the noted stressor upon which the PTSD diagnosis was the stress caused by training exercises which appeared very real to the appellant.  However, as noted above, "fear of hostile military or terrorist activity" has been defined to include actual events.  In the appellant's case, the events causing the fear which led to the PTSD diagnosis were simulated training exercises and as such are not enough to meet the standards of the amendment to 38 C.F.R. § 3.304(f).

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


